NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PAClFIC REPORTER

NO. 30357

  

IN THE INTERMEDIATE COURT OF APPEALS §§

OF THE STATE OF HAWAI‘I §

-<

i?§

BRIAN L. SAKAMAKI and DONNA J. WALDEN, §

Trustee of the Donna J. Walden Revocable Livingp§gpst §§
dated September 14, l988, Plaintiffs-Appellee§g§§ es

` £'.'.." en

4 23
v. 3 §§

GLACS LLC, a Hawaii Limited Liability Company, et al,,
Defendants-Appellants

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. 08-l-l60l)

ORDER GRANTING MARCH 23, 2010 MOTION TO
DISMISS APPEAL FOR LACK OF JURISDICTION AND DENYING
MARCH 23, 2010 MOTION FOR AN AWARD OF ATTORNEY'S FEES AND_COSTS
(By: Nakamura, C.J., Leonard and Reifurth, JJ.)

Upon review of (1) Plaintiffs/Counterclaim-Defendants/

and Donna J.

Sakamaki (Appellee Sakamaki)

2010 motion to dismiss this

Appellees Brian L.
Walden's (Appellee Walden) March 23,
appeal for lack of appellate jurisdiction and motion for an award
of attorney's fees and costs pursuant to Rule 38 of the HawaiU_

Rules of Appellate Procedure (HRAP), (2) Defendants/Counterclaim-

Plaintiffs/Appellants GLACS, LLC (Appellant GLACS), and Kokua
Home Care, LLC's (Appellant Kokua Home Care), March 31, 2010
memorandum in opposition to Appellees Sakamaki and Walden's
March 23, 2010 motions and (3) the record, it appear that we lack
jurisdiction over Appellants GLACS and Kokua Home Care's appeal
from the Honorable Gary W.B. Chang's February 4, 2010 "Order

Granting in Part and Denying in Part Plaintiffs' Motion for

tSummary Judgment" and "Order Regarding Defendants GLACS and Kokua

Home Care LLC's Motion for Summary Judgment on Complaint for
Declaratory Relief" (the two February 4, 2010 interlocutory
orders), because the circuit court has not reduced the two
February 4, 2010 interlocutory orders to a separate judgment that
resolves all claims in this case pursuant to Rule 58 of the

Hawafi Rules of Civil Procedure (HRCP).

"ll9, 869 P.2d at 1334, 1338 (1994).
The separate judgment must "either resolve all claims against all
parties or contain the finding necessary for certification under
HRCP [Rule] 54(b)." lQ; "An appeal from an order that is not
reduced to a judgment in favor or against the party by the time
the record is filed in the supreme court will be dismissed," lQ;
at 120, 869 P.2d at 1339 (footnote omitted). Alth0ugh exceptions
to the final judgment requirement exist under the Forgay v.
Conrad, 47 U.S. 201 (1848), doctrine (the Forgay doctrine), the
collateral order doctrine, and HRS § 641-1(b), the two February
4, 2010 interlocutory orders do not satisfy the requirements for
appealability under these exceptions. See Ciesla v. Reddish, 78
Hawai‘i l8, 20, 889 P.2d 702, 704 (1995) (regarding the two
requirements for appealability under the Forgay doctrine); Abrams
v. Cades, Schutte, Fleming & Wright, 88 Hawafi 319, 322, 966
P.2d 681, 634 (1998) (regarding the three requirements for
appealability under the collateral order doctrine); HRS § 641-
1(b) (regarding the requirements for an appeal from an
interlocutory order). We note, in particular, that the two
February 4, 2010 interlocutory orders resolve issues that relate
directly to the merits of the parties' substantive claims, and,
thus, the two February 4, 2010 interlocutory orders are not
appealable under the collateral order doctrine. Consequently,
absent a separate judgment, Appellants GLACS and Kokua Home
Care's appeal from the two February 4, 2010 interlocutory orders

_2_

NOT FOR PUBLICATION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

appeal is premature and we lack appellate jurisdiction.

Although we lack jurisdiction over this appeal, we
decline Appellees Sakamaki and Walden's request for an award of
attorney's fees and costs pursuant to HRAP Rule 38. Therefore,

IT IS HEREBY ORDERED that Appellees Sakamaki and
Walden's March 23, 2010 motion to dismiss appellate court case
number_30357 for lack of jurisdiction is granted, and this appeal
is dismissed.

IT IS FURTHER HEREBY ORDERED that Appellees Sakamaki
and Walden's March 23, 2010 motion for an award of attorney's
fees and costs pursuant to HRAP Rule 38 is denied.

DATED: Honolulu, HawaiUq MaY 231 2Dl0-

¢,,,¢/.¢z¢,w_

Chief Judge

    

+ssociate Judge

j%\ww)rum. 

Associate`Judge